                                                                           FILED IN THE
 1                                                                     U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


 2
                                                                  May 24, 2019
 3                       UNITED STATES DISTRICT COURT                 SEAN F. MCAVOY, CLERK


 4                      EASTERN DISTRICT OF WASHINGTON
 5
 6 RUTH ANN CONDE CHEESMAN,                       No. 1:18-cv-03013-SAB
 7        Plaintiff,
 8        v.
 9 DSHS REGION 1 /DCFS CHILDRENS
10 ADMINISTRATION; PAMELA J.                      ORDER RE: MOTION TO
11 ANDERSON, TABITHA A. SNYDER,                   CONSOLIDATE
12 MAYRA CUENCA; STATE OF
13 WASHINGTON ATTORNEY GENERAL
14 BOB FERGUSON; CHILDREN’S
15 ADMINSTRATION: DCFS AREA
16 ADMINISTRATOR – BERTA NORTON,
17        Defendants.
18
19
20        Before the Court are Defendant’s Motion to Consolidate, ECF No. 41, and
21 related Motion to Expedite, ECF No. 42. Plaintiff is proceeding pro se and
22 Defendants are represented by Assistant Attorney General Jacob E. Brooks.
23        Defendants ask the Court to consolidate the above-captioned case with
24 1:18-cv-03224-SAB, Roy D. Cheesman v. Tabitha Snyder, Mayra Cuenca, Pamela
25 Anderson, Berta Norton, Department of Social And Health Services, Children’s
26 Administration. It does not appear that Mr. Cheesman was notified or served with
27 the motion. As such, it does not appear that Mr. Cheesman has not had an
28 opportunity to respond to the motion. In a separate Order in the related case, the

     ORDER RE: MOTION TO CONSOLIDATE ~ 1
 1 Court directed Defendants to file the Motion to Consolidate in that case. In order
 2 to permit Mr. Cheesman the opportunity to respond to the Motion to Consolidate,
 3 the Court will strike the hearing date and direct Defendants to set a new hearing
 4 date for the pending Motion to Consolidate to correspond to the hearing date set
 5 forth in 1:18-cv-03224-SAB. The Court will also strike the hearing date of the
 6 pending Motion for Summary Judgment. If the Court grants the Motion to
 7 Consolidate, Mr. Cheesman will be afforded the opportunity to respond to the
 8 pending Motion for Summary Judgment.
 9        Accordingly, IT IS HEREBY ORDERED:
10        1.    Defendant’s Motion to Expedite, ECF No. 42, is DENIED.
11        2.    The hearing set for May 15, 2019 on Defendant’s Motion to
12              Consolidate, ECF No. 41, is STRICKEN. Defendant is directed to
13              renote the hearing to correspond to the hearing date set in 1:18-cv-
14              03224-SAB.
15        3.    The hearing on Defendants’ Motion for Summary Judgment, ECF No.
16              25, is STRICKEN. The Court will renote the hearing after it has
17              ruled on the pending Motion to Consolidate.
18        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
19 and forward copies to Plaintiff and counsel.
20        DATED this 24th day of May 2019.
21
22
23
24
25
26                                                Stanley A. Bastian
27                                          United States District Judge
28

     ORDER RE: MOTION TO CONSOLIDATE ~ 2
